This court having previously issued a Rule Nisi upon relator’s Petition for Writ of Prohibition, and respondents having filed a response thereto, upon consideration it is
Ordered that the Rule is declared absolute to the extent that respondent as Judge of the Circuit Court of the Twentieth Judicial Circuit in and for Collier County is hereby prohibited from further consideration of that certain case Chisholm v. McEwen, No. 74-879-CA-01-HSS, the same being a matter relating to modification of child custody, insofar as said case bears on the custody of the children, Ralph Homer Chisholm II and Sherrie Louise Chisholm, who are within the jurisdiction of the Circuit Court of Hillsborough County by virtue of the final decree in that certain case in said county, No. 131747-C, being styled Chisholm v. Chisholm. See Haley v. Edwards, Fla.App.4th, 1970, 233 So.2d 647; Frye v. Frye, Fla.App.4th, 1967, 205 So.2d 310.